Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-8, 10, and 12-20 are pending.  Claims 3, 9, and 11 have been canceled.  Note that, Applicant’s  amendment filed 5/9/22 has been entered.  
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on May 9, 2022, is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 2/9/22 have been withdrawn:
	The objection to claim 4 due to minor informalities has been withdrawn.  
The rejection of claims 1-4, 6, 8, and 10 under 35 U.S.C. 103 as being unpatentable over WO2006/041704 in view of Smith et al (US 2011/0160114), has been withdrawn.
The rejection of claims 1-4, 6-8, 10, and 11 under 35 U.S.C. 103 as being unpatentable over EP 2,940,112 in view of Smith et al (US 2011/0160114), has been withdrawn.
The rejection of claims 1-3 and 5-11 under 35 U.S.C. 103 as being obvious over Karandikar et al (US 2019/0373886) or Karandiker et al (US 10,433,545), has been withdrawn due to the statement of common ownership. 
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over WO2006/041704 or EP 2,940,112, both in view of Smith et al (US 2011/0160114) as applied to the rejected claims above, and further in view of Jiang et al (US 2018/0132481) or Karandikar et al (US 2019/0373886), has been withdrawn.  
The rejection of claims 7 and 11 under 35 U.S.C. 103 as being unpatentable over WO2006/041704 in view of Smith et al (US 2011/0160114) as applied to the rejected claims above, and further in view of EP 2,940,112, has been withdrawn.  
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481), WO2006/041704 or EP 2,940,112, all in view of Smith et al (US 2011/0160114), as applied to the rejected claims above, and further in view of Clarke et al (US 2004/0171504) or Harrison et al (US 2002/0229902), has been withdrawn. 
The rejection of claims 1-8, 10, and 11 under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481) in view of Smith et al (US 2011/0160114), has been withdrawn.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/595686, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Note that, the electronic file for 62/595686 does not appear to contain any specification or claims and therefore, does not provide support for the claimed invention.  Thus, priority under 35 USC 119(e) has not been granted.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to instant claim 1, the specification, as originally filed, provides no basis for “free of polyvinyl polymers”.  While US 3,929,678 is incorporated by reference in the instant specification as to particular zwitterionic surfactant classes, Applicant relies on column 30 of US 3,929,678 in which it is stated that polyvinyl alcohol is used as a wall material in microencapsulation; the Examiner asserts that the use of polyvinyl alcohol as a wall material in microencapsulation as disclosed by US 3,929,678 does not provide support for stating that the claimed composition as a whole, is free of polyvinyl polymers as recited by instant claim 1.  Thus, this is deemed new matter.  Note that, instant claims 1, 2, 4-8, and 10 have also been rejected due to their dependency on claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481) in view of Smith et al (US 2011/0160114); and Clarke et al (US 2004/0171504) or Harrison et al (US 2002/0229902).  Note that, Jiang et al also qualifies as prior art under 35 USC 102(a)(1) since priority has not been granted under 35 USC 119(e).   
Jiang et al teach a composition for disinfecting surfaces that comprises at least one biocide.  Suitable biocides include an amine, etc.  Water can be present in amounts greater than 40% by weight.  See para. 8.  Suitable amines include N,N-bis(3-aminopropyl)dodecylamine, N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine, etc., which may be present in amounts from 0.1 to 2% by weight.  See paras. 8-12.  The composition contains one or more biocides that are combined with a film forming component to form the disinfectant composition.  The film forming component may be a polyvinyl alcohol, a polyethyloxazoline, etc.  See para. 34.  The composition may contain a surfactant in amounts less than 20% by weight which include nonionic surfactants such as an alkoxylated alcohol, etc.  See paras. 30-55.  Chelating agents may be used in amounts up to 20% by weight of the composition and pH adjusting agents such as sodium hydroxide, etc., may be used to adjust the pH of the composition to a range of 8 to 12.  Additionally, the compositions may contain various other ingredients such as fragrances, colorants, etc.  See paras. 56-60.  Specifically, Jiang et al teach a composition containing 0.4% N,N-bis(3-aminopropyl)dodecylamine, 3.3% PVOH-98, 0.1% nonionic ethoxylated C12-C14 alcohol containing 9 moles of ethylene oxide, 94.4% deionized water.  The composition may be used to clean hard surfaces in the home such as kitchen countertops, appliances, etc., and surfaces such as dishes, etc.  See para. 63.   
Jiang et al do not teach the use of a defoaming agent, the specific amount of sodium hydroxide, or a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, sodium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Smith et al teach cleaning compositions and methods employing a water-soluble magnesium compound.  The compositions can be used for reducing scale, rinsing, hard surface cleaning, ware washing, etc.  See Abstract.  The compositions may contain defoaming agents such as silicone compounds, etc., in amounts from about 0.00001% to about 10% by weight.  See paras. 166-167.  Enzymes may be used in the compositions in amounts up to 15% by weight.  See paras. 180-182.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a defoaming agent in the composition taught by Jiang et al, with a reasonable expectation of success, because Smith et al teach the use of defoaming agents such as silicone compounds in a similar composition and further, Jiang et al teach the use of various additional ingredients in general and defoamers would be desirable based on the particular end use.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an enzyme in the composition taught by Jiang et al, with a reasonable expectation of success, because Smith et al teach the use of an enzyme in a similar composition and further, Jiang et al teach the use of various additional ingredients which would encompass enzymes.
Clarke et al teach detergent compositions for hand dishwashing.  See Abstract.  The pH of the composition should be from about 7 to about 12 and a buffering agent such as sodium hydroxide, etc., may be used in the composition in amounts from 0.1 to 15% by weight.  See paras. 115-118. 
Harrison et al teach aqueous based cleaning compositions containing at least one anionic sulfate surfactant, a glycoside surfactant, and a solvent system, and water.  See Abstract.  The compositions include pH adjusting agents such as sodium hydroxide, etc., in amounts from 0.01 to 2% by weight.  See paras. 42 and 49-53. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium hydroxide in the specific amounts as recited by the instant claims in the compositions taught by Jiang et al, with a reasonable expectation of success, because Clarke et al or Harrison et al teach the use of sodium hydroxide in the specific amounts as recited by the instant claims in a similar composition and further, Jiang et al teach the use of sodium hydroxide in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, an alkali metal hydroxide, a defoaming agent, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al in view of Smith et al; and Clarke et al or Harrison et al suggest a composition containing a cleaning surfactant, a defoaming agent, an alkali metal hydroxide, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8-14 of copending Application No. 16/722206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 8-14 of 16/722206 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a defoaming agent, sodium hydroxide, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1, 2, and 8-14 of 16/722206 suggest a composition containing a cleaning surfactant, sodium hydroxide, a defoaming agent, a branched C6-C20 polyamine, an alkali  and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 4-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,954,475. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of US 10,954,475 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, sodium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-8 of US 10,954,475 suggest a composition containing a cleaning surfactant, a defoaming agent, sodium hydroxide, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Jiang et al in view of Smith; and Clarke et al or Harrison et al, Applicant states that Jiang et al teach the use of polyvinyl-containing polymer and/or a polyalkylene glycol polymer, while the instant claims require that the composition is free of sulfonates, polyvinyl polymers, and glycol polymers.  In response, note that, Jiang et al teach that suitable film forming components include a polyethyloxazoline, etc. (See para. 34 of Jiang et al) and do not require the use of polyvinyl-containing polymer and/or a polyalkylene glycol polymer.  Therefore, the Examiner asserts that Jiang et al clearly teach embodiments that do not contain a polyvinyl-containing polymer and/or a polyalkylene glycol polymer as recited by the instant claims.  
Additionally, the Examiner asserts that the teachings of Smith, Clarke et al, and Harrison et al are analogous prior art relative to the claimed invention and Jiang et al and that one of ordinary skill in the art clearly would have looked to the teachings of Smith, Clarke et al, and Harrison et al to cure the deficiencies of Jiang et al.  Smith, Clarke et al, and Harrison are secondary references relied upon for their teaching of a defoaming agent and sodium hydroxide, respectively.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a defoaming agent in the composition taught by Jiang et al, with a reasonable expectation of success, because Smith et al teach the use of defoaming agents such as silicone compounds in a similar composition and further, Jiang et al teach the use of various additional ingredients in general and defoamers would be desirable based on the particular end use.  Additionally, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium hydroxide in the specific amounts as recited by the instant claims in the compositions taught by Jiang et al, with a reasonable expectation of success, because Clarke et al or Harrison et al teach the use of sodium hydroxide in the specific amounts as recited by the instant claims in a similar composition and further, Jiang et al teach the use of sodium hydroxide in general.  Thus, the Examiner asserts that the teachings of Jiang et al in view of Smith; and Clarke et al or Harrison et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 19, 2022